DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on May 19, 2020.  Claims 1-15 are now pending in the present application. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements submitted on November 29, 2021, November 30, 2020, and May 27, 2020 have been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DEES (U.S. Patent Application Publication # 2017/0048373 A1).
Regarding claim 1, Dees teaches and discloses an electronic device (120, figure 1) comprising, a communication circuit (121, figure 1) configured to provide wireless communication; a processor (122, figure 1) electrically connected to the communication circuit; and a memory (122, figure 1) electrically connected to the processor, wherein the memory stores instructions configured to cause the processor to, when executed, 
establish communication with an external electronic device (100, figure 1) using the communication circuit by operating as a media agnostic universal serial bus (MA USB) host to perform host functions defined in MA USB specifications ([0059]; [0061]; [0063]; teaches the master device performing master role/service seeker role as defined in Media Agnostic USB; [0066]); 
determine to change the electronic device to be a MA USB device, based on at least one of a state of the electronic device or a request from the external electronic ([0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured; [0063]; [0068]; figures 3-4).

Regarding claim 2, Dees further teaches and discloses wherein the instructions are configured to cause the processor to, perform the host functions using a USB class host driver and an MA USB host block that interfaces with the USB class host driver, wherein the MA USB host block comprises a USB host logic, a MA USB host protocol adaptation layer (PAL), and a MA link interface ([0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured; [0063]; [0068]; figures 3-4). 

Regarding claim 3, Dees further teaches and discloses wherein the instructions are configured to cause the processor to, perform the device functions using a USB class device driver and an MA USB device block that interfaces with the USB class device driver, wherein the MA USB device block comprises a USB device logic, a MA USB device protocol adaptation layer (PAL), and a MA link interface ([0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured; [0063]; [0068]; figures 3-4). 

Regarding claim 5, Dees further teaches and discloses wherein the instructions are configured to cause the processor to, determine whether the external electronic device is changeable to be the MA USB host, and to determine whether to change the electronic device to be the MA USB device based on the determination ([0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured; [0063]; [0068]; figures 3-4). 

Regarding claim 6, Dees further teaches and discloses wherein the instructions are configured to cause the processor to, transfer, to the external electronic device, information indicating that changing of the electronic device to be the MA USB device is determined, in response to changing of the electronic device to be the MA USB device being determined ([0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured; [0063]; [0068]; figures 3-4). 

Regarding claim 15, Dees teaches and discloses an electronic device comprising, a communication circuit configured to provide wireless communication; a processor electrically connected to the communication circuit; and a memory electrically 
establish communication with an external electronic device using the communication circuit by operating as a media agnostic universal serial bus (MA USB) device to perform device functions defined in MA USB specifications ([0059]; [0061]; [0063]; teaches the master device performing master role/service seeker role as defined in Media Agnostic USB; [0066]); 
determine to change the electronic device to be a MA USB host, based on at least one of a state of the electronic device or a request from the external electronic device; and communicate with the external electronic device by operating as the MA USB host to suspend providing a service as the MA USB device and to perform host functions defined in the MA USB specifications ([0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured; [0063]; [0068]; figures 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over DEES (U.S. Patent Application Publication # 2017/0048373 A1) in view of Huang et al. (hereinafter Huang) (U.S. Patent Application Publication # 2014/0337544 A1).
Regarding claim 4, Dees discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, perform an MA USB enumeration process triggered by the external electronic device to communicate with the external electronic device by operating as the MA USB device. 
Nonetheless, in the same field of endeavor, Huang teaches and suggests wherein the instructions are configured to cause the processor to, perform an MA USB enumeration process triggered by the external electronic device to communicate with the external electronic device by operating as the MA USB device ([0028]; [0029]; [0083]; “…the MAUSB protocol is used to perform USB device enumeration and USB data delivery…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an MA USB enumeration process as taught by Huang with the electronic device as disclosed by Dees for the purpose of establishing and communicating using the MA USB protocol.

Regarding claim 7, Dees discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, perform operations based on a Wi-Fi serial bus (WSB) service, which is configured to connect WSB communication before the electronic device establishes communication with the external electronic device by operating as the MA USB host, the operations comprising, 
Nonetheless, in the same field of endeavor, Huang teaches and suggests wherein the instructions are configured to cause the processor to, perform operations based on a Wi-Fi serial bus (WSB) service, which is configured to connect WSB communication before the electronic device establishes communication with the external electronic device by operating as the MA USB host, the operations comprising, a WSB discovery operation for connecting the WSB communication via the communication circuit; an operation of setting up a Wi-Fi Direct connection with the external electronic device, based on the WSB discovery operation; and an operation of setting up a WSB session with the external electronic device via the Wi-Fi Direct connection with the external electronic device ([0005]; [0027]; [0028]; [0029]; teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operations based on WSB service as taught by Huang with the electronic device as disclosed by Dees for the purpose of establishing and communicating using Wi-Fi Direct connection and WSB service.


Regarding claim 8, Dees, as modified by discloses Huang, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, exchange information including at least one of a service name, an advertisement ID, service information for the WSB communication connection, or capability information of a dual-role function of the electronic device or the external electronic device, via the WSB discovery operation. 
Nonetheless, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, exchange information including at least one of a service name, an advertisement ID, service information for the WSB communication connection, or capability information of a dual-role function of the electronic device or the external electronic device, via the WSB discovery operation ([0005]; [0027]; [0028]; [0029]; teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).

Regarding claim 9, Dees, as modified by discloses Huang, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, exchange information including at least one of a peer to peer (P2P) address, an IP address, a MAC address, or a session identifier, via the operation of setting up the WSB session with the external electronic device.
Nonetheless, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, exchange information including at least one of a peer to peer (P2P) address, an IP address, a MAC address, or a session identifier, via ([0031]; [0042]; [0060]; [0073]). 

Regarding claim 10, Dees, as modified by discloses Huang, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, deactivate the MA USB host and to activate the MA USB device using the WSB service, in response to changing of the electronic device to be the MA USB device being determined. 
Nonetheless, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, deactivate the MA USB host and to activate the MA USB device using the WSB service, in response to changing of the electronic device to be the MA USB device being determined ([0046]; [0083]).

Regarding claim 11, Dees, as modified by discloses Huang, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, perform at least one of the WSB discovery operation, the operation of setting up the Wi-Fi Direct connection, or the operation of setting up the WSB session, after changing of the electronic device to be the MA USB device is determined 
Nonetheless, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, perform at least one of the WSB discovery operation, the operation of setting up the Wi-Fi Direct connection, or the operation of setting up the WSB session, after changing of the electronic device to be the MA USB ([0005]; [0027]; [0028]; [0029]; teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).

Regarding claim 12, Dees, as modified by discloses Huang, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, maintain the Wi-Fi Direct connection with the external electronic device, terminate the WSB session, and set up a new WSB session associated with the MA USB device, in response to changing of the electronic device to be the MA USB device being determined. 
Nonetheless, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, maintain the Wi-Fi Direct connection with the external electronic device, terminate the WSB session, and set up a new WSB session associated with the MA USB device, in response to changing of the electronic device to be the MA USB device being determined ([0005]; [0027]; [0028]; [0029]; [0046];  teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).

Regarding claim 13, Dees, as modified by discloses Huang, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, terminate the Wi-Fi Direct connection with the external electronic device, and set up a new Wi-Fi Direct connection and a new WSB session associated with the MA USB device, in response to changing of the electronic device to be the MA USB device being determined. 
([0005]; [0027]; [0028]; [0029]; [0046];  teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).

Regarding claim 14, Dees, as modified by discloses Huang, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, set up the new Wi-Fi Direct connection associated with the MA USB device, using a band different from that of the terminated Wi-Fi Direct connection. 
Nonetheless, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, set up the new Wi-Fi Direct connection associated with the MA USB device, using a band different from that of the terminated Wi-Fi Direct connection ([0024]; [0027]; [0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:

P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
December 3, 2021